DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Status of the Claims
Amendment filed March 28, 2022 is acknowledged. New claim 21 has been added. Claims 2, 6, 10-20 have been cancelled. Claim 1 has been amended. Non-elected Invention, Claims 16-20 have been withdrawn from consideration. Claims 1, 3-5, 7-9 and 21 are pending.
Action on merits of claims 1, 3-5, 7-9 and 21 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by VAILIONIS et al. Symmetry and Lattice Mismatch Induced Strain accommodation Near and Away From Correlated Perovskite Interfaces, Applied Physics Letters 105, 131906 (2014) of record.
With respect to claim 1, VAILIONIS teaches a magnetic thin film as claimed including: 
a single, magnetic layer of formula La(1-x)SrxMnO3 (LSMO) disposed over a non-magnetic substrate (STO), the single magnetic layer having a bulk phase (LSMO) and an interfacial region (LSMO/STO) that interfaces with the substrate (STO);
wherein x is 0.33 in the bulk phase, 
wherein the value of x is larger in the interfacial region than in the bulk phase, and
wherein the single magnetic layer exhibits both spontaneous magnetic reversal (SMR) and inverted hysteresis (IH). (See Text, FIG. 2, 3).

In the bulk phase, the La(1-x)SrxMnO3 of VAILIONIS is La.67Sr.33MnO3, thus x is 0.33.
As shown in FIG. 3, the interfacial region (first unit cells) of VAILIONIS also includes value x larger than 0.33; and 
The limitation “wherein the single magnetic layer exhibits both spontaneous magnetic reversal (SMR) and inverted hysteresis (IH)” is the inherent characteristics of the LSMO of VAILIONIS. 
 
With respect to claim 3, the value of x in the interfacial region (first two unit cells) of VAILIONIS is between 0.4 and 0.6. (See FIG. 3). 
With respect to claim 4, the single magnetic layer (LSMO) of VAILIONIS has a thickness is between 10 unit cells and 60 unit cells, hence includes the claimed range of 10 to 50 unit cells.  
With respect to claim 5, the interfacial region of VAILIONIS has a thickness of about 2 unit cells. (See FIG. 2). 
With respect to claim 7, the thin film along [l-10]c of VAILIONIS has an oxygen octahedral tilt (OOT) that is lower in the interfacial region (two unit cells) than in the bulk phase. (See FIG. 3). 
With respect to claim 8, the interfacial region (two unit cells) of VAILIONIS has the out-of-plane lattice constant of 3.923 Å. (See Fig. 3).    
With respect to claim 9, the substrate is of VAILIONIS strontium titanate (STO). 
With respect to claim 21, the value of x in the interfacial region (two unit cells) of VAILIONIS is 0.4. (See FIG. 3).

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829